Digitally signed by
                                                                                   Reporter of Decisions
                             Illinois Official Reports                             Reason: I attest to the
                                                                                   accuracy and integrity
                                                                                   of this document
                                    Appellate Court                                Date: 2017.01.30
                                                                                   15:04:06 -06'00'




        Mytnik v. Illinois Workers’ Compensation Comm’n, 2016 IL App (1st) 152116WC



Appellate Court         MARK MYTNIK, Appellant, v, THE ILLINOIS WORKERS’
Caption                 COMPENSATION COMMISSION (Ford Motor Company,
                        Appellees).



District & No.          First District, Workers’ Compensation Commission Division
                        Docket No. 1-15-2116WC



Filed                   November 10, 2016



Decision Under          Appeal from the Circuit Court of Cook County, No. 14-L-50836; the
Review                  Hon. Carl Anthony Walker, Judge, presiding.



Judgment                Judgment reversed, and arbitrator’s decision reinstated.



Counsel on              James S. Hamman, of Newman, Boyer & Statham, Ltd., of Tinley
Appeal                  Park, for appellant.

                        Julie M. Tenuto and Timothy S. McNally, of Wiedner & McAuliffe,
                        Ltd., of Chicago, for appellee.



Panel                   JUSTICE HARRIS delivered the judgment of the court, with opinion.
                        Presiding Justice Holdridge and Justices Hoffman, Hudson, and
                        Stewart concurred in the judgment and opinion.
                                              OPINION

¶1       On June 23, 2009, claimant, Mark Mytnik, filed an application for adjustment of claim
     pursuant to the Illinois Workers’ Compensation Act (Act) (820 ILCS 305/1 to 30 (West
     2008)), seeking benefits from the employer, Ford Motor Company, for injury to his back
     caused by “[e]xcessive twisting and bending on job.” Following a hearing, the arbitrator found
     claimant sustained a compensable injury and awarded him benefits under the Act. On review,
     the Illinois Workers’ Compensation Commission (Commission) reversed the decision of the
     arbitrator, finding that claimant failed to establish his injury arose out of and in the course of
     his employment. On judicial review, the circuit court confirmed the Commission’s decision.
     This appeal followed.
¶2       On appeal, claimant challenges the Commission’s finding that he failed to prove an
     accident arising out of and in the course of his employment. We reverse the circuit court’s
     judgment confirming the Commission’s decision, reverse the Commission’s decision, and
     reinstate the decision of the arbitrator.

¶3                                         I. BACKGROUND
¶4       The following evidence was elicited at the February 25, 2013, arbitration hearing.
¶5       Claimant testified that he had worked for the employer on the assembly line since October
     1994. On May 21, 2009, he was working the “moon buggy” job, which involved installing rear
     suspensions on vehicles as they moved along the assembly line. The moon buggy job required
     the employee to stand on a platform that moved in a circular fashion, step on a foot pedal to
     raise the rear suspension up to the vehicle, reach back and grab an articulating arm, load the
     articulating arm with two bolts, and then raise the articulating arm up to the vehicle and press a
     button on the arm that secured the rear suspension with bolts. According to claimant, the moon
     buggy job required him to twist and turn to grab equipment like bolts and brackets and to reach
     behind him to grab the articulating arm. Claimant stated that sometimes the bolts would fall out
     of the articulating arm and had to be retrieved quickly to avoid the rotating platform from
     running over the bolts and jamming, which would result in the assembly line shutting down.
     When a bolt fell, claimant would have to “run down there, bend over, reach and *** pick it up
     before the [rotating platform] runs it over.” According to claimant, if the assembly line
     stopped, “you would usually get reamed out by the supervisor.”
¶6       Claimant testified the moon buggy job allowed approximately 48 to 52 seconds to install
     the rear suspension on one vehicle before the assembly line moved. He estimated that he
     installed rear suspensions on approximately 62 vehicles per hour. In addition, he had to lift
     approximately 20 to 25 boxes of parts per day that weighed “anywhere from 30lbs, a lot
     heavier if you’re doubling them up, 70 pounds per box.” Claimant worked on the assembly line
     5 days per week, approximately 10 hours per day with two breaks.
¶7       Claimant further testified that he started his workday at 6 a.m. on May 21, 2009. At
     approximately 10 a.m., he “noticed [his] back was starting to bother [him].” Claimant
     explained that he had sustained a prior back injury at the employer’s plant in 2002 or 2003. He
     continued to do his job that morning, but later, as he was reaching down to grab a bolt that had
     fallen on the assembly line, he felt “a real sharp, almost like needle pains down [his] right side,
     [he] knew something *** was just out of the ordinary.” Within 10 to 15 minutes of this,


                                                  -2-
       claimant flagged down his supervisor, Zack Bozanic, and informed him that his back was
       hurting. After Bozanic found someone to take over claimant’s job, he sent claimant to the
       employer’s medical department. Claimant testified that once at the medical department, he
       reported sharp pains down the right side of his leg and that his back was bothering him. As he
       was sitting on a table, he noticed his leg started getting “a little numb.” The report from the
       medical department indicated claimant was seen at 12:17 p.m. and lists the time of onset of
       pain as 8:30 a.m. The report noted that claimant was “working on the moon buggy and [his
       right] leg stays on the foot paddle and as the moon buggy moves it twists [his] body and now
       [he] has [pain] in [his right] hip.” In addition, claimant complained of “low back [pain]
       radiating down the right hip and back of upper leg.” Claimant was diagnosed with a sprain and
       strain of his lumbar spine and pelvis. He was given ibuprofen and returned to work. Later that
       day, claimant filled out an accident report, in which he stated: “moonbuggy move[s] and you
       have your [right] leg on foot [pedal,] your [left] leg does not move so your body [turns.] I [felt]
       it when I was picking up bolts off the floor. Twisting of body felt pain in [right] hip and leg.”
¶8         Claimant testified that he finished his shift, but when he woke up the next day, he was “in
       excruciating pain.” He returned to work on May 26, 2009, and reported he was unable to bend,
       twist, or stand. Claimant was sent back to the employer’s medical department, and from there,
       he was sent to Ingalls Urgent Care (Urgent Care). Medical reports from Urgent Care indicated
       that claimant noted “NO SPECIFIC TRAUMA,” but reported “that he was using a foot pedal
       repetitively with his right foot and twisting and turning when he began with right lower back
       pain that radiated down the posterior lateral aspect of his right thigh to his right foot.” A
       magnetic resonance imaging (MRI) scan of claimant’s lumbar spine was performed that day
       and compared with a previous MRI dated December 3, 2003. The new MRI revealed a broad
       posterocentral and right paracentral disc herniation at L4-L5 that was not present on the 2003
       MRI and a preexisting broad posterocentral disc herniation at L5-S1.
¶9         Claimant testified that he returned to work the following day and reported directly to the
       medical department. According to claimant, he stayed in the medical department for
       approximately six hours. At one point, Michelle Gregory, the employer’s workers’
       compensation administrator, spoke with him. Claimant stated that he told her his back “was
       bothering [him],” “there [was] twisting involved, picking up of stock,” and when he “pick[ed]
       up that bolt[, he] felt that sharp pain.” Claimant testified that Gregory returned a few hours
       later and told him “there [was] no way [he] could have got hurt on this job” and that he needed
       to find his own physician. The report from the medical department stated that, upon
       observation of the moon buggy job, “[t]here [was] no bending, twisting or heavy lifting
       involved” and “[t]he case is denied as occupational after the above observation.”
¶ 10       On May 27, 2009, claimant saw his primary care physician, Dr. William Luebbe, for his
       back pain. Dr. Luebbe referred him to Dr. Mark Chang for a surgical consultation.
¶ 11       Claimant first saw Dr. Mark Chang at Midwest SpineCare on June 4, 2009. In a letter
       addressed to Dr. Luebbe of the same date, Dr. Chang indicated claimant had reported pain in
       his low back radiating down his right leg, which began two weeks prior after a work-related
       accident “when he was picking up some bolts while working on an assembly line.” Dr. Chang
       also noted claimant had a history of low back pain in 2003, but had completed physical therapy
       and had experienced no further back problems prior to the recent injury. Dr. Chang diagnosed
       claimant with an “[a]cute right L5 radiculopathy secondary to a new L4-5 disc herniation


                                                    -3-
       causing significant nerve impingement, [and an] old L5-S1 disc herniation not causing
       radiculopathy.” He recommended physical therapy and epidural injections for pain.
¶ 12       On June 8, 2009, claimant first saw Dr. Rajive Adlaka for management of his pain. At that
       time, Dr. Adlaka noted claimant presented with complaints of low back pain with right
       side-dominant radiculopathy, which began after he “ben[t] down to pick something up.” On
       June 9 and June 30, 2009, Dr. Adlaka administered epidural steroid injections.
¶ 13       On June 16, 2009, claimant presented for an initial physical therapy evaluation at
       Accelerated Rehabilitation Centers. The office report from that date indicated claimant
       reported, “he was lifting and pulling equipment at work [on May 21, 2009, when] he started
       feeling a sharp pain in his [right] hip and [right] leg. *** [T]he following weekend, [he] started
       experiencing more pain on the quadrates lumborum and his [right] buttock.”
¶ 14       On July 20, 2009, claimant saw Dr. Edward Goldberg for a second opinion. On that date,
       Dr. Goldberg indicated that claimant reported developing right leg radicular pain on May 21,
       2009. Dr. Goldberg’s records note that “[claimant] was working on the line at Ford Motor
       Company. He twisted an arm of a machine and developed acute low back and right leg
       radicular pain. *** [I]t became progressively severe over the weekend. He could not move.”
       Dr. Goldberg’s records were later corrected to state claimant “twisted his waist to reach back
       for the arm of a machine he uses to complete his job; then he developed acute low back right
       leg radicular pain.” Dr. Goldberg reviewed an MRI of claimant’s spine and diagnosed a disc
       herniation at L4-5 and a small herniation or annular bulging at L5-S1. Dr. Goldberg felt that
       claimant’s pain was caused by the herniated disc at L4-5, and he recommended a
       microdiscectomy at L4-5. He also noted it would be reasonable to perform a hemilaminotomy
       at L5-S1. Dr. Goldberg performed these procedures on August 4, 2009. Claimant continued to
       treat with Dr. Goldberg postoperatively. On February 1, 2010, Dr. Goldberg found claimant
       had reached maximum medical improvement (MMI) and released him to return on March 1,
       2010, with a permanent restriction of lifting no more than 25 pounds.
¶ 15       Claimant returned to work on March 1, 2010. However, by March 2, 2010, claimant
       testified he “ended up hurting [him]self again” and, thereafter, he was unable to work due to
       pain and an inability to stand, twist, or bend for very long.
¶ 16       On March 8, 2010, claimant saw Dr. Martin Luken, a board-certified neurologist. At his
       deposition, Dr. Luken testified that claimant reported having developed right-sided low back
       pain and sciatica while at work in May 2009 “as he engaged in his usual routine involving
       repetitive bending and light lifting while attending to automobiles passing him on the assembly
       line.” Dr. Luken testified that claimant continued to have pain in his right buttock and leg,
       which persisted in spite of postoperative physical therapy. He further noted that claimant had
       suffered a work-related low back injury “a decade or more earlier,” but that it had responded
       well to conservative treatment. Following a physical examination and a review of prior
       medical records, Dr. Luken diagnosed claimant with “persisting mechanical back pain and
       right lumbar radiculopathy status post lumbar discectomy and foraminotomy for a
       work-related disc herniation.” Dr. Luken prescribed pain medication and physical therapy, and
       suggested a functional capacity evaluation. Dr. Luken felt claimant could return to work at that
       time in a sedentary capacity involving no bending, stooping, twisting, or lifting more than 10
       pounds.
¶ 17       Dr. Luken reviewed a video of claimant’s job, but based on information provided by
       claimant, he did not feel the video accurately portrayed claimant’s job duties. For example, Dr.

                                                   -4-
       Luken testified that, based on information provided to him by claimant, he understood
       claimant’s “usual work routine involved a repetitive bending and light lifting [as well as]
       holding a pedal down with one foot while reaching behind him to grasp and deal with a power
       tool of some sort.” Dr. Luken continued, “[claimant] had to keep one foot planted on a pedal
       while twisting to retrieve this instrument that deal[s] with each passing car.” According to Dr.
       Luken, the activities described by claimant were not portrayed in the video. Based on the
       history provided by claimant, Dr. Luken opined, “the repetitive mechanical stresses which
       [claimant’s] work likely brought to bear to his lower back, in my opinion, very plausibly
       accounted for lower lumbar injury and either precipitation or exacerbation of the demonstrated
       disc herniation which we believe was responsible for [the] symptoms [claimant] reported as
       having developed in the course of his work” in May 2009. Dr. Luken last saw claimant on May
       17, 2010, at which time he continued to be of the opinion that claimant could return to
       light-duty work while waiting for a functional capacity evaluation.
¶ 18       On June 2, 2010, claimant saw Dr. Jesse Butler, a board-certified orthopedic surgeon, at the
       request of the employer. At his deposition, Dr. Butler testified that claimant provided a history
       of being an assembly line worker who, “during the course of his occupation, *** has to pick up
       stock for assembly and place bolts on an articulating computer arm.” In addition, “he’s
       required to push a foot pedal during the course of this assembly operation, and that there’s a
       twisting motion involved in completing this job assignment. He states he injured his back.” Dr.
       Butler acknowledged that claimant underwent a microdiscetomy surgery in August 2009,
       which improved his overall pain. However, Dr. Butler testified that as of June 2, 2010,
       defendant continued to complain of having low back pain “between a 5 and 6 out of 10” with
       minimal activity, as well has numbness in his right calf into the foot, with occasional buckling
       of the right leg.
¶ 19       In addition to conducting a physical examination, Dr. Butler also reviewed claimant’s
       medical records and a video of the moon buggy job. At the time of Dr. Butler’s examination of
       claimant, claimant had already undergone a microdiscectomy and completed several months of
       postoperative physical therapy. Dr. Butler reviewed claimant’s May 2009 and December 2003
       MRIs. He noted that the May 2009 MRI revealed a disk herniation at L4-5, which was not
       present on the December 2003 MRI, as well as a disk herniation at L5-S1, which was present in
       the December 2003 MRI. Dr. Butler opined that claimant had reached MMI as he had
       undergone surgery, completed “an appropriate amount of therapy,” and was able to work based
       on “the physical therapist’s determination of his functional capacities.” According to Dr.
       Butler, the degenerative changes noticeable on the MRI “most likely, preceded the accident,”
       but “it’s difficult to know when [the disk herniation] may have occurred.” Further, Dr. Butler
       testified that people with degenerative changes in the spine may become symptomatic by
       merely bending over or lifting something.
¶ 20       Regarding the video, Dr. Butler testified the moon buggy job did not appear to involve
       “any twisting movement during this assembly operation, and the pace with which the bolts
       were drilled seemed to be at a very comfortable pace for someone doing this job.” Dr. Butler
       testified the activities depicted in the video were not sufficient to cause claimant’s injury
       because “[t]here’s really no loading of the spine, *** no occupational exposure, if you will,
       when you look at that job video.” In his opinion, claimant had reached MMI and could perform
       the activities he had viewed in the video.



                                                   -5-
¶ 21       On cross-examination, Dr. Butler testified it was a possible that a herniated disc could
       result from bending over to pick up a bolt by someone with degenerative changes to their
       spine.
¶ 22       On June 1, 2011, claimant saw Dr. Andrew Zelby, a board-certified neurosurgeon, at the
       request of the employer. In addition to conducting a physical examination of claimant, Dr.
       Zelby also reviewed claimant’s medical records. Dr. Zelby testified that claimant told him he
       was performing his regular job duties on May 21, 2009, and “did not have any specific event or
       injury but felt pain in the low back radiating into the right buttock and down the right leg.”
       Claimant “notice[d] that when he bent to pick up a bolt the pain seemed sharper for a couple of
       seconds.” Following his examination of claimant, Dr. Zelby was of the opinion that, other than
       self-directed stretching and core-strengthening exercise, claimant needed no further treatment
       and could return to work in the medium-physical-demand level without any increased risk for
       injury.
¶ 23       On June 26, 2011, claimant saw Dr. Michael Treister, an orthopedic surgeon, on his own
       accord. At his deposition, Dr. Treister testified that, in addition to performing a physical
       examination of claimant and obtaining x-rays of his lumbar spine, he also reviewed claimant’s
       medical records, including those from Dr. Luken, Dr. Chang, Dr. Adlaka, Dr. Luebbe, Dr.
       Butler, and Dr. Goldberg; the depositions of Dr. Butler and Dr. Luken; and a report issued by
       Dr. Zelby. Dr. Treister stated that at the time of the examination, claimant reported he was
       injured while working on an assembly line. According to Dr. Treister, claimant explained that
       his job required him to step on a pedal with one foot while simultaneously reaching back to
       pull the articulating arm forward to secure the suspension with two bolts. Claimant told him
       that sometimes a bolt would fall and he would have to retrieve it quickly. He also had to pick
       up boxes of bolts, sometimes two at a time, weighing 20 to 30 pounds, so that he was
       frequently lifting and twisting with 40 to 60 pounds. Dr. Treister continued, claimant told him,
       “on the day that he was injured, he began to have sharp low back pains, not while he was
       standing on the job, but while he was eating lunch. Pain began in the center of his *** right
       lower back and radiated down into his right buttock and then into the right posterior leg.” After
       he reported to the employer’s medical clinic, he returned to his job and his pain increased
       throughout the day as he worked, and throughout the following days. Following his
       examination of claimant, Dr. Treister diagnosed failed back syndrome and opined that
       claimant’s condition was causally related to a May 21, 2009, work accident. Dr. Treister based
       his causation opinion on the fact that claimant had preexisting degenerative disc disease, which
       put him at risk of herniation, and that he then had a sudden onset of pain while working. In Dr.
       Treister’s opinion, it did not matter how the injury came to be, whether from twisting, lifting,
       or bending, because in any case, the injury was related to one of his job activities.
¶ 24       Terrance Purdy testified that he had worked for the employer for 19½ years and, most
       recently, had been working “general utility,” which required him to be able to perform all of
       the jobs in the area. Purdy stated that he had worked the moon buggy job on and off for three or
       four years, but he had been consistently working the moon buggy job since claimant was
       injured. According to Purdy, the job requires twisting, bending, reaching, and lifting between
       20 to 30 boxes of bolts per day. He further testified that sometimes a bolt will fall and when it
       does, it must be retrieved before the moving platform runs over it in order to prevent the
       assembly line from shutting down. In Purdy’s experience, a bolt would fall twice per hour.



                                                   -6-
¶ 25       Hugh Ferguson III testified on behalf of the employer. He had worked for the employer for
       44 years, most recently as the government regulation coordinator. Furguson stated he also
       takes videos of certain jobs within the assembly plant when requested by the employer. While
       he never knows the purpose of the videos, the workers’ compensation department shows him
       exactly what to record. According to him, the employer asked him to take a video of the moon
       buggy job in this case, which he did during normal business hours. Prior to taking the video, he
       was not provided with a description of the job, given any information pertaining to the
       employee depicted on the video, or told how long to record for.
¶ 26       Claimant testified that the video did not accurately depict the moon buggy job. According
       to claimant, the line was not going nearly as fast as it should have been, and the video showed
       the line actually stopping. Further, he stated the person depicted in the video was not putting
       nearly the number of parts on the vehicle as claimant did when he performed the job. (We note
       that the video was not included in the record.)
¶ 27       Zachary Bozanic, testified last on behalf of the employer. He had worked for the employer
       for 19 years, most recently as a senior process coach. In May of 2009, he was a production
       supervisor who supervised the moon buggy job. Bozanic described the moon buggy job as a
       preferred job because it is less complex and physically demanding than other jobs. He agreed
       that if a bolt dropped in the middle of the track, it would stop the moon buggy and stall the line.
¶ 28       Claimant testified at arbitration that he continued to have pain in his lower back area, down
       the hip area, and into the leg. In addition, his right knee sometimes buckled. Claimant stated
       that Dr. Luken had recommended a fusion surgery, but claimant testified he did not want to
       undergo another surgery at that time.
¶ 29       On June 13, 2013, the arbitrator issued his decision in the matter. He found that claimant
       sustained an accident that arose out of and in the course of his employment and that claimant’s
       current condition of ill-being in his back was causally related to the work accident. The
       arbitrator found the employer liable for claimant’s medical expenses and awarded him 791/7
       weeks temporary total disability (TTD) benefits and permanent partial disability (PPD)
       benefits to the extent of 25% of the person as a whole.
¶ 30       On October 7, 2014, the Commission unanimously reversed the decision of the arbitrator,
       finding that claimant failed to prove an injury arising out of and in the course of his
       employment. Prior to stating it reasons, the Commission noted as follows:
                “So that the record is clear, and there is no mistake as to the intentions or actions of this
                Commission, we have considered the record in its entirety. We have reviewed the facts
                of the matter, both from a legal and a medical/legal perspective. We have considered all
                of the testimony, exhibits, pleadings and arguments submitted by [claimant] and the
                [employer]. And after a complete review of the record, the Commission finds that
                [claimant’s] varied and inconsistent histories of the May 21, 2009[,] incident
                undermine his claim that he suffered accidental injuries arising out of and in the course
                of his employment with [the employer] on May 21, 2009.”
       The Commission then recounted all of the histories claimant had provided to the various
       medical providers and noted,
                “despite all of the histories provided by [claimant] through this treatment, [he] testified
                at hearing that his low back pain with radiation down the right lower extremity started
                when he reached down to retrieve a bolt that had fallen to the floor. [Claimant] chose to


                                                     -7-
               proceed to trial with this history. Accepting [claimant’s] chosen history of the accident,
               despite the multiple accounts he had provided, the Commission finds that [claimant]
               failed to prove that he suffered [a compensable injury].”
       While the Commission acknowledged that claimant’s May 2009 MRI revealed a herniation at
       L4-L5 that was not present on the December 2003 MRI, it found that claimant’s “degenerative
       lumbar discs gave way with the simple act of bending forward,” demonstrating that his
       “lumbar condition was so deteriorated that any activity of normal life was sufficient to cause
       [his] spine to break down further.” The Commission also found that claimant’s act of bending
       down to retrieve a bolt did not expose him to a greater risk of injury than the general public.
¶ 31       On June 24, 2014, the circuit court of Cook County confirmed the Commission’s decision.
¶ 32       This appeal followed.

¶ 33                                           II. ANALYSIS
¶ 34       On appeal, claimant challenges the Commission’s finding that he failed to prove an
       accident arising out of and in the course of his employment. In contrast, the employer
       maintains that the Commission properly denied compensation for three different reasons, each
       of which it claims was sufficient on its own to support the decision.
¶ 35       Initially, the employer contends that the Commission found claimant failed to establish a
       work accident based on his inconsistent histories of the incident. However, we must reject the
       employer’s suggestion that the Commission rejected the claim on this basis. Although the
       Commission stated, claimant’s “varied and inconsistent histories of the May 21, 2009[,]
       incident undermine his claim that he suffered accidental injuries arising out of and in the
       course of his employment,” it did not deny claimant compensation on that basis. (Emphasis
       added.) Rather, the Commission continued its analysis and ultimately denied the claim after
       finding (1) claimant “was not engaged in an activity which presented a greater risk of injury to
       him than to the general public” and (2) claimant had a preexisting lumbar condition that “was
       so deteriorated that any activity of normal life was sufficient to cause [his] spine to break down
       further.” Accordingly, we focus our analysis on the two bases determined by the Commission
       to be dispositive.
¶ 36       The purpose of the Act is to protect employees against risks and hazards that are peculiar to
       the nature of the work they are employed to do. Orsini v. Industrial Comm’n, 117 Ill. 2d 38, 44,
       509 N.E.2d 1005, 1008 (1987). “To obtain compensation under the Act, a claimant bears the
       burden of showing, by a preponderance of the evidence, that he has suffered a disabling injury
       which arose out of and in the course of his employment.” Sisbro, Inc. v. Industrial Comm’n,
       207 Ill. 2d 193, 203, 797 N.E.2d 665, 671 (2003). “Both elements must be present at the time
       of the claimant’s injury in order to justify compensation.” Springfield Urban League v. Illinois
       Workers’ Compensation Comm’n, 2013 IL App (4th) 120219WC, ¶ 25, 990 N.E.2d 284. An
       injury occurs “in the course of employment” when it “occur[s] within the time and space
       boundaries of the employment.” Sisbro, 207 Ill. 2d at 203, 797 N.E.2d at 671. An injury “arises
       out of” employment when “the injury had its origin in some risk connected with, or incidental
       to, the employment so as to create a causal connection between the employment and the
       accidental injury.” Id.
¶ 37       Whether an injury arose out of and in the course of one’s employment is generally a
       question of fact and the Commission’s determination on this issue will not be disturbed unless


                                                   -8-
       it is against the manifest weight of the evidence. Brais v. Illinois Workers’ Compensation
       Comm’n, 2014 IL App (3d) 120820WC, ¶ 19, 10 N.E.3d 403. In resolving questions of fact, it
       is within the province of the Commission to assess the credibility of witnesses, resolve
       conflicts in the evidence, assign weight to be accorded the evidence, and draw reasonable
       inferences from the evidence. “The test is whether the evidence is sufficient to support the
       Commission’s finding, not whether this court or any other tribunal might reach an opposite
       conclusion.” Land & Lakes Co. v. Industrial Comm’n, 359 Ill. App. 3d 582, 592, 834 N.E.2d
       583, 592 (2005). “For the Commission’s decision to be against the manifest weight of the
       evidence, the record must disclose that an opposite conclusion clearly was the proper result.”
       Id.
¶ 38        Because we reject the employer’s contention that the Commission found claimant did not
       suffer a work accident, we turn our focus to whether claimant’s injury “arose out of” his
       employment. To determine whether a claimant’s injury arose out of his employment, we must
       first determine the type of risk to which he was exposed. Baldwin v. Illinois Workers’
       Compensation Comm’n, 409 Ill. App. 3d 472, 478, 949 N.E.2d 1151, 1156 (2011). This court
       has recognized three categories of risk to which an employee may be exposed: (1) risks that are
       distinctly associated with one’s employment; (2) neutral risks that have no particular
       employment or personal characteristics, such as those that the general public is commonly
       exposed; and (3) risks that are personal to the employee. Springfield, 2013 IL App (4th)
       120219WC, ¶ 27, 990 N.E.2d 284.
¶ 39        In analyzing risk, the first step is to determine whether a claimant’s injuries arose out of an
       employment-related risk. A risk is distinctly associated with employment “if, at the time of the
       occurrence, the employee was performing acts he was instructed to perform by his employer,
       acts which he had a common law or statutory duty to perform, or acts which the employee
       might reasonably be expected to perform incident to his assigned duties.” Caterpillar Tractor
       Co. v. Industrial Comm’n, 129 Ill. 2d 52, 58, 541 N.E.2d 665, 667 (1989). “A risk is incidental
       to the employment where it belongs to or is connected with what an employee has to do in
       fulfilling his duties.” Id. If a claimant’s injury is determined not to have resulted from an
       employment-related risk, we must then consider whether it was a result of a neutral risk or a
       personal risk. See, e.g., Young v. Illinois Workers’ Compensation Comm’n, 2014 IL App (4th)
       130392WC, ¶ 23, 13 N.E.3d 1252 (“when a claimant is injured due to an employment-related
       risk *** it is unnecessary to perform a neutral-risk analysis”).
¶ 40        Injuries arising out of neutral risks, which have no particular employment or personal
       characteristics, are generally not compensable. Springfield, 2013 IL App (4th) 120219WC,
       ¶ 27, 990 N.E.2d 284. Neutral risks include stray bullets, dog bites, lunatic attacks, lighting
       strikes, bombings, hurricanes, and falls while traversing stairs, public sidewalks, and
       commercial driveways. Illinois Institute of Technology Research Institute v. Industrial
       Comm’n, 314 Ill. App. 3d 149, 163, 731 N.E.2d 795, 807 (2000); Village of Villa Park v.
       Illinois Workers’ Compensation Comm’n, 2013 IL App (2d) 130038WC, ¶ 20, 3 N.E.3d 885;
       Metropolitan Water Reclamation District of Greater Chicago v. Illinois Workers’
       Compensation Comm’n, 407 Ill. App. 3d 1010, 1014, 944 N.E.2d 800, 804 (2011). However,
       injuries arising out of neutral risks may be compensable if the claimant can show he was
       exposed to a risk to a greater degree, either qualitatively or quantitatively, from that of the
       general public. Id.



                                                    -9-
¶ 41        Finally, injuries arising out of personal risks—which “include exposure to elements that
       cause nonoccupational diseases, personal defects or weakness, and confrontations with
       personal enemies”—are generally not compensable. Illinois Consolidated Telephone Co. v.
       Industrial Comm’n, 314 Ill. App. 3d 347, 352, 732 N.E.2d 49, 53-54 (2000). An exception to
       this general rule of noncompensability concerns injuries caused by idiopathic falls where
       “work place conditions significantly contribute[d] to the injury by increasing the risk of falling
       or the effects of a fall.” Id. at 352-53, 732 N.E.2d at 54.
¶ 42        In this case, the Commission found that claimant failed to prove a work accident because
       his act of bending down to pick up a bolt did not expose him to a greater risk of injury than the
       general public. In other words, the Commission determined claimant’s injury was the result of
       a noncompensable neutral risk. Implicit in its decision is a determination that claimant’s injury
       did not result from an employment-related risk. On review, claimant contends that the
       Commission’s decision on this issue was against the manifest weight of the evidence.
       According to claimant, his injury arose out of a risk distinctly associated with his employment
       and, therefore, a neutral-risk analysis was unnecessary.
¶ 43        In support of his contention, claimant relies on Young, 2014 IL App (4th) 130392WC, 13
       N.E.3d 1252. In Young, the claimant was a parts inspector whose job, in relevant part, was to
       examine parts to ensure they were made according to specifications. Id. ¶ 4, 13 N.E.3d 1252.
       On the day of his work accident, the claimant was inspecting parts contained in a deep, narrow
       box. Id. ¶ 5, 13 N.E.3d 1252. As he was reaching for the last item in the box, he felt a “snap or
       pop” in his shoulder. Id. The Commission denied benefits on the basis “ ‘that the mere act of
       reaching down for an item did not increase [the claimant’s] risk of injury beyond what he
       would experience as a normal activity of daily living.’ ” Id. ¶ 14, 13 N.E.3d 1252. On review,
       however, this court found, “[a]lthough the act of ‘reaching’ is one performed by the general
       public on a daily basis, the evidence in this case established the risk to which claimant was
       exposed was necessary to the performance of his job duties at the time of his injury.” Id. ¶ 28,
       13 N.E.3d 1252.
¶ 44        Similar to the risk involved in Young, in this case we find that the risk associated with the
       act of bending down to pick up a fallen bolt was an employment-related risk. Specifically, the
       evidence showed that claimant’s job required him to load bolts into an articulating arm, raise
       the arm up to the vehicle, and press a button on the arm to secure the rear suspension with the
       bolts. Witness testimony established that during this process, it was not uncommon for bolts to
       fall out of the articulating arm and onto the floor. Claimant, along with Purdy and Bozanic,
       testified that if the bolts were not retrieved from the floor before the rotating platform ran them
       over, the rotating platform would jam which would then result in the entire assembly line
       shutting down. According to claimant, in the event that the assembly line stopped, he would be
       subject to discipline.
¶ 45        Here, we find the manifest weight of the evidence establishes claimant’s injuries occurred
       as a result of a risk distinctly associated with his employment. While the act of “bending” may
       be an act performed by the general public on a daily basis, the evidence established that bolts
       would regularly fall out of the articulating arm during the assembly process. When a bolt
       would fall, claimant had to “run down there, bend over, reach and *** pick it up before the
       [rotating platform] r[an] it over.” In other words, picking up fallen bolts was an integral part of
       claimant’s job. Because the risk associated with claimant’s act of bending to pick up the bolt
       was a risk distinctly associated with his employment, he established that his injury “arose out

                                                   - 10 -
       of” his employment. The Commission’s failure to find an employment-related risk is against
       the manifest weight of the evidence.
¶ 46        We also find that the record does not support the Commission’s determination that
       claimant’s injury was not compensable because his “preexisting back condition was so
       deteriorated that his back simply gave out during a basic daily activity.” In reaching its
       decision, the Commission relied on County of Cook v. Industrial Comm’n, 69 Ill. 2d 10, 370
       N.E.2d 520 (1977). The Cook court recognized a limitation to the general rule that “the
       employee need only prove that some act or phase of the employment was a causative factor of
       the resulting injury” to be compensable under the Act. Id. at 17, 370 N.E.2d at 523.
       Specifically, the court noted, “[t]he sole limitation to the above general rule is that where it is
       shown the employee’s health has so deteriorated that any normal daily activity is an
       overexertion, or where it is shown that the activity engaged in presented risks no greater than
       those to which the general public is exposed, compensation will be denied.” Id. at 18, 370
       N.E.2d at 523. In this case, the Commission, citing the above limitation, concluded that
       claimant’s injuries were not compensable because his “degenerated lumbar discs gave way
       with the simple act of bending forward,” which “demonstrate[d] that his lumbar condition was
       so deteriorated that any activity of normal life was sufficient to cause [his] spine to break down
       further.”
¶ 47        Based on our review of the record, we find the manifest weight of the evidence shows that
       claimant’s health was not so deteriorated that any normal daily activity would constitute “an
       overexertion.” Initially, we note that the employer presented no evidence which established
       claimant’s back condition was so deteriorated that any normal daily activity would have
       caused the disc herniation at L4-5. The lack of evidence on this matter is understandable
       because the employer did not advance this theory before the Commission. During arbitration,
       the closest evidence provided that would support the Commission’s finding on this issue was
       during Dr. Butler’s deposition when he testified, hypothetically, that a herniated disc could
       result from bending over to pick up a bolt in a person whose “spine [was] in the condition that
       [claimant’s] spine was in.” On cross-examination, Dr. Butler testified that a herniated disc
       could result under the above described circumstances. However, he stated, “[i]t depends on
       how he bent over, how often that happened. I mean, anything is possible, sure. But I don’t
       know. It’s hard to say.” Dr. Butler did not specifically testify as to the type or extent of the
       degenerative changes in the hypothetical patient’s lumbar spine or suggest that claimant’s back
       was similarly degenerated prior to his work injury in May 2009. On the other hand, the
       evidence established that while claimant had suffered a previous back injury in 2003, that
       injury had been successfully treated using conservative modalities. Until the time of the injury
       at issue here, claimant worked on the assembly line 5 days per week, 10 hours per day, and he
       had not missed any significant amount of time from work between his 2003 injury and the May
       2009 injury. Further, there is no evidence in the record that claimant sought treatment for any
       low back or right hip issues between his 2003 injury and the May 2009 injury or that he
       suffered any low back or right hip discomfort whatsoever in that timeframe.
¶ 48        Although we are reluctant to set aside the Commission’s decision on a factual question, we
       will not hesitate to do so when the clearly evident, plain, and indisputable weight of the
       evidence compels an opposite conclusion. Potenzo v. Illinois Workers’ Compensation
       Comm’n, 378 Ill. App. 3d 113, 119, 881 N.E.2d 523, 529 (2007). Here, the Commission’s
       finding that claimant’s lumbar spine had deteriorated to the point of collapse prior to his May


                                                   - 11 -
       2009 accident is against the manifest weight of the evidence.

¶ 49                                    III. CONCLUSION
¶ 50       For the reasons stated, we reverse the circuit court’s judgment confirming the
       Commission’s decision, reverse the Commission’s decision, and reinstate the decision of the
       arbitrator.

¶ 51      Judgment reversed, and arbitrator’s decision reinstated.




                                                 - 12 -